Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/IB2019/051192, filed February 14, 2019, which claims priority to foreign application IN201841005592, filed February 14, 2018.  Claims 1-13 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted August 7, 2020 is acknowledged wherein claims 1-11 are amended and new claims 12 and 13 are introduced.

Specification
	The title of the application is currently “Improved Process for the Preparation of Dalteparan Sodium”.  According to MPEP 606, the word “improved” should not be included in the title of an invention and should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Base claim 1 recites a step of “(b) reducing the product with 2.0 mole equivalents or less of a reducing agent to obtain crude Dalteparin sodium.”  Base claim 9 similarly recites “(b) reducing the product with 1.5 to 2.0 equivalents of sodium borohydride to obtain crude Dalteparin sodium.”  Base claim 10 recites “(b) reducing the product with 1.5 to 2.0 equivalents of sodium borohydride to obtain crude Dalteparin sodium.” It is unclear from the claim language what amount of the reducing agent is intended.  In particular, the claims do not state what the number of equivalents of reducing agent is calculated with respect to.  For example, it could be calculated with respect to the number of whole molecules of heparin in step (a), the number of moles of partially depolymerized product resulting from step (a), the number of moles of disaccharide subunit in the heparin, or the number of moles of sodium nitrite or acid.  All of these interpretations are plausible to one skilled in the art, rendering the claims indefinite.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject ite.”

Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Branellec et al. (US patent 5599801, cited in PTO-892) in view of Ozug. (“Structural elucidation of the tetrasaccharide pool in enoxaparin sodium” Anal Bioanal Chem (2012) 403:2733–2744, Reference included with PTO-892)
Independent claims 1, 9, and 10 claim a process for producing Dalteparin sodium by steps of depolymerizing heparin sodium by adding 2.5-3.5 wt% sodium nitrite, reducing the product using a reducing agent, isolating the crude product, precipitating out the crude product, redissolving the product in water, irradiating the solution with UV radiation, and lyophilizing the solution in the presence of alcohol.  Dependent claims 2-4 specify the identities and concentrations of some of the reagents used in claim 1.  Dependent claims 11-13 specify that the UV irradiation is carried out by a specific type of UV reactor.
	Branellec et al. discloses various fractionated heparins produced by degradation with nitrous acid, including dalteparin. ( column 1 lines 13-43) Branellec et al. further discloses a method for removing residual nitrite from these products by irradiating with ultraviolet. (column 2 lines 15-21) These products can have a preferable molecular mass of about 4000-5000. (column 3 lines 16-19) In a preferred embodiment the UV irradiation is carried out at a wavelength of 254nm and 16W, a temperature of 15-35OC, and a pH of 5-8, for a time of between 2-30 minutes. (column 4 lines 26-42) In one disclosed embodiment, (column 5 lines 37-58) a solution of unfractionated heparin in water is treated with 15-69g of nitrite per kG of heparin, or 1.5-6.9% by weight in the presence of hydrochloric acid at pH 1.5-4, reacted with 5-20g of sodium borohydride per kg of starting material, treated with HCl to destroy remaining borohydride, precipitated with ethanol, subjected to UV irradiation, and purified by column chromatography if appropriate.  The final product can be prepared as a lyophilizate. (column 6 lines 45-46) In a specific embodiment 20 kg of heparin is adjusted to pH 2.2 and reacted with 572g sodium nitrite, for a wt% of 2.8 as recited in the present claims. (column 9 lines 38-46) The product is then reacted with 200g sodium borohydride. (column 9 lines 49-54) The product is precipitated with ethanol (column 9 lines 55-58) and redissolved in water, (column 9 lines 58-59) and UV irradiation is carried out at 254nm in a reactor reasonably considered to be a continuous photochemical reactor as recited in claim 11. (column 10 lines 13-23)

	While Branellec et al. does not specifically describe a method wherein the low molecular weight heparin is dalteparin, as discussed above, Branellec et al. discloses that dalteparin is a LMWK produced by nitrous acid depolymerization.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method described by Branellec et al. to purify dalteparin.  While Branellec et al. does not specifically disclose a method wherein the UV irradiation is carried out for between 10 seconds and 8 minutes, this range overlaps with the range of 2-30 minutes recited in the reference and is therefore obvious over the prior art range.
	Branellec et al. further does not specifically disclose that the lyophilization step is carried out in the presence of ethanol, or the specific elements of adding 5-15% ethanol to the dalteparin before lyophilization as recited in claims 6-8.  However, Ozug et al. discloses a large-scale isolation of tetrasaccharides from enoxaparin sodium, a structurally similar LMWH, including a step of lyophilization. (p. 2735 left column second paragraph) In this step the isolated tetrasaccharides were buffer-exchanged into 10% ethanol before lyophilization.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a lyophilization process in the presence of 10% ethanol in the method described by Branellec et al.  One of ordinary skill in the art would have been motivated by the general teaching of using lyophilization to 
	Therefore the invention taken as a whole is prima facie obvious.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Branellec et al. in view of Ozug as applied to claims 1-4, 6-8, and 11 above, and further in view of foreign patent publication CN101942038 to Liu et al. (Reference and English machine translation included with PTO-892)
	The disclosures of Branellec et al. and Liu et al. are discussed above.  Branellec et al. in view of Liu et al. does not disclose a method wherein the nitrous acid depolymerization is carried out at a temperature of 5-10OC.
	However, Liu et al. discloses a method for making dalteparin sodium wherein the nitrite depolymerization step is carried out at a temperature of between 10-30OC. (p. 3 paragraph 5 of the Chinese language publication) This range overlaps the upper end of the 5-10OC range recited in claims 9 and 10, thereby rendering these claims and their dependent claims 12 and 13 obvious.
	Furthermore even assuming for the sake of argument that the disclosure of Branellec et al. does not specifically render obvious a UV irradiation time of 10 seconds to 8 minutes, Liu et al. discloses that UV irradiation of dalteparin can be carried out for a time period of 5-10 minutes. (paragraph 5 as cited above) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to carry out the UV irradiation for this time period which substantially overlaps the claimed range. 
	Therefore the invention taken as a whole is prima facie obvious.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Branellec et al. in view of Ozug as applied to claims 1-4, 6-8, and 11 above, and further in view of Cong et al. (Foreign patent publication CN106317258, Chinese language publication and English abstract included with PTO-1449, English machine translation included with PTO-892)
	The disclosures of Branellec et al. and Liu et al. are discussed above.  Branellec et al. in view of Liu et al. does not disclose a method wherein the sodium borohydride treatment is carried out for a period of 1-3 hours.
	However Cong et al. discloses borohydride treatment of nitrous acid depolymerized LMWH for periods as short as 1 hour. (p. 4 paragraph 13 of the Chinese publication, also example 1 in paragraphs 24-34 on p. 5) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a borohydride treatment time of 1 hour, in view of the fact that Cong et al. discloses producing nitrous acid depolymerized low molecular weight heparins using this step. 
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/25/2022